

116 S5042 IS: Debt Disclosure for Officials in Government Act
U.S. Senate
2020-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 5042IN THE SENATE OF THE UNITED STATESDecember 17, 2020Mr. Wyden introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend the Ethics in Government Act of 1978 to require high-ranking officers to provide adequate disclosure of debts.1.Short titleThis Act may be cited as the Debt Disclosure for Officials in Government Act.2.Disclosure of debts of high-ranking officers(a)In generalSection 102(a)(4) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended to read as follows:(4)(A)Except as provided in subparagraphs (B) and (C)—(i)for all individuals required to file a report pursuant to subsection (d) or (e) of section 101, the identity and category of value of the total liabilities owed to any creditor other than a spouse, or a parent, brother, sister, or child of the reporting individual or of the reporting individual's spouse which exceed $50,000 at any time during the preceding calendar year; and(ii)for an individual described in subclause (I), (II), or (III) of subparagraph (B)(i), other than a Member of Congress—(I)the identity and category of value of any payment made during the preceding calendar year of not less than $50,000 on a liability owed to any creditor other than a spouse, or a parent, brother, sister, or child of the reporting individual or of the reporting individual's spouse, except a payment on a mortgage secured by real property which is a personal residence of the reporting individual or the reporting individual's spouse; (II)the identity of the creditor, origination date, term, and rate of interest for a liability of not less than $50,000 owed to any creditor other than a spouse, or a parent, brother, sister, or child of the reporting individual or of the reporting individual's spouse and whether the liability superseded a preexisting liability; and(III)for any entity whose stock is not publicly traded in which the individual or a spouse or child of the individual is a beneficial owner—(aa)(AA)the identity and category of value of any liability of the entity owed to any creditor other than a spouse, or a parent, brother, sister, or child of the reporting individual or of the reporting individual's spouse which exceed $50,000 at any time during the preceding calendar year; (BB)any payment made during the preceding calendar year of not less than $50,000 on a liability described in subitem (AA); and(CC)the identity of the creditor, origination date, term, and rate of interest any liability described in item (AA); or(bb)a certification that the individual does not have access to the information necessary to provide the information described in item (aa).(B)(i)The liabilities reported under clause (i) of subparagraph (A) shall exclude any mortgage secured by real property which is a personal residence of the reporting individual or his spouse, except that this exception shall not apply to a reporting individual—(I)described in paragraph (1), (2), or (9) of section 101(f);(II)described in section 101(b) who has been nominated for appointment as an officer or employee in the executive branch described in subsection (f) of such section, other than—(aa)an individual appointed to a position—(AA)as a Foreign Service Officer below the rank of ambassador; or(BB)in the uniformed services for which the pay grade prescribed by section 201 of title 37, United States Code is O–6 or below; or(bb)a special government employee, as defined under section 202 of title 18, United States Code; or(III)described in section 101(f) who is in a position in the executive branch the appointment to which is made by the President and requires advice and consent of the Senate, other than—(aa)an individual appointed to a position—(AA)as a Foreign Service Officer below the rank of ambassador; or(BB)in the uniformed services for which the pay grade prescribed by section 201 of title 37, United States Code is O–6 or below; or(bb)a special government employee, as defined under section 202 of title 18, United States Code.(ii)The liabilities reported under subparagraph (A) shall exclude any loan secured by a personal motor vehicle, household furniture, or appliances, which loan does not exceed the purchase price of the item which secures it.(C)With respect to revolving charge accounts—(i)for purposes of clause (i) of subparagraph (A), only those with an outstanding liability which exceeds $10,000 as of the close of the preceding calendar year need be reported; and(ii)for purposes of clause (ii) of subparagraph (A), only those with an outstanding liability which exceeds $50,000 as of the close of the preceding calendar year need be reported..(b)Limits on public disclosureSection 103(d) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended—(1)by inserting (1) before Reports; and(2)by adding at the end the following:(2)Upon request by a reporting individual required to provide information relating to liabilities under clause (ii) of section 102(a)(4)(A) other than the President, the Director of the Office of Government Ethics may exempt liabilities reported under such clause from public disclosure under paragraph (1) of this subsection..